Exhibit 10.1

[U.S. CREDIT AGREEMENT]

 

 

 

CREDIT AGREEMENT

dated as of June 4, 2012

among

APACHE CORPORATION,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Global Administrative Agent,

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

as Global Syndication Agents,

and

THE ROYAL BANK OF SCOTLAND PLC

and

ROYAL BANK OF CANADA,

as Global Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.,

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1    Section 1.1.    Defined Terms      1    Section 1.2.    Classification
of Loans and Borrowings      20    Section 1.3.    Terms Generally      20   
Section 1.4.    Accounting Terms; GAAP      20   

ARTICLE II The Credits

     21    Section 2.1.    Commitments      21    Section 2.2.    Loans and
Borrowings      21    Section 2.3.    Requests for Revolving Borrowings      22
   Section 2.4.    Competitive Bid Procedure      22    Section 2.5.    Letters
of Credit      24    Section 2.6.    Funding of Borrowings      30   
Section 2.7.    Extension of Maturity Date and of Commitments      30   
Section 2.8.    Interest Elections      32    Section 2.9.    Termination and
Reduction of Commitments      33    Section 2.10.    Repayment of Loans;
Evidence of Debt      34    Section 2.11.    Prepayment of Loans      35   
Section 2.12.    Fees      35    Section 2.13.    Interest      36   
Section 2.14.    Alternate Rate of Interest      37    Section 2.15.   
Increased Costs      38    Section 2.16.    Break Funding Payments      39   
Section 2.17.    Taxes      40    Section 2.18.    Payments Generally; Pro Rata
Treatment; Sharing of Set-offs      42    Section 2.19.    Mitigation
Obligations; Replacement of Lenders      44    Section 2.20.    Currency
Conversion and Currency Indemnity      45    Section 2.21.    Defaulting Lenders
     45    Section 2.22.    Additional Borrowers      47    Section 2.23.   
Increase in Commitments      48   

ARTICLE III Representations and Warranties

     49    Section 3.1.    Organization      49    Section 3.2.    Authorization
and Validity      50    Section 3.3.    Government Approval and Regulation     
50    Section 3.4.    Pension and Welfare Plans      50    Section 3.5.   
Regulation U      50    Section 3.6.    Taxes      50    Section 3.7.   
Subsidiaries; Restricted Subsidiaries      51    Section 3.8.    No Default or
Event of Default      51   

ARTICLE IV Conditions

     51    Section 4.1.    Effectiveness      51   

 

i



--------------------------------------------------------------------------------

Section 4.2.    All Loans      53   

ARTICLE V Affirmative Covenants

     53    Section 5.1.    Financial Reporting and Notices      53   
Section 5.2.    Compliance with Laws      54    Section 5.3.    Maintenance of
Properties      54    Section 5.4.    Insurance      55    Section 5.5.    Books
and Records      55    Section 5.6.    Use of Proceeds      55   

ARTICLE VI Financial Covenant

     55    Section 6.1.    Ratio of Total Debt to Capital      55   

ARTICLE VII Negative Covenants

     55    Section 7.1.    Liens      55    Section 7.2.    Mergers      57   
Section 7.3.    Asset Dispositions      57    Section 7.4.    Transactions with
Affiliates      57    Section 7.5.    Restrictive Agreements      57   
Section 7.6.    Guaranties      58   

ARTICLE VIII Events of Default

     58    Section 8.1.    Listing of Events of Default      58    Section 8.2.
   Action if Bankruptcy      60    Section 8.3.    Action if Other Event of
Default      60   

ARTICLE IX Agents

     60   

ARTICLE X Miscellaneous

     62    Section 10.1.    Notices      62    Section 10.2.    Waivers;
Amendments      64    Section 10.3.    Expenses; Indemnity; Damage Waiver     
65    Section 10.4.    Successors and Assigns      67    Section 10.5.   
Survival      69    Section 10.6.    Counterparts; Integration; Effectiveness   
  70    Section 10.7.    Severability      70    Section 10.8.    Right of
Setoff      70    Section 10.9.    GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS      70    Section 10.10.    Headings      71   
Section 10.11.    Confidentiality      71    Section 10.12.    Interest Rate
Limitation      72    Section 10.13.    Joint and Several Obligations      73   
Section 10.14.    USA PATRIOT Act Notice      74    Section 10.15.    NO
FIDUCIARY DUTY      74    Section 10.16.    NO ORAL AGREEMENTS      74   

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

EXHIBITS:

 

Exhibit A    Form of Legal Opinion of Thompson & Knight LLP Exhibit B    Form of
Compliance Certificate Exhibit C    Form of Assignment and Acceptance Exhibit D
   Form of Borrowing/Interest Election Request Exhibit E    Form of Competitive
Bid Quote Request Exhibit F    Form of Notice of Competitive Bid Quote Request
Exhibit G    Form of Competitive Bid Exhibit H    Form of Competitive Bid
Accept/Reject Letter Exhibit I    Form of Additional Borrower Counterpart
Exhibit J    Form of Additional Borrower Termination Notice Exhibit K    Form of
Notice of Commitment Increase Exhibit L    Form of Guaranty SCHEDULES:
Schedule 2.1    Commitments Schedule 3.7    Subsidiaries; Restricted
Subsidiaries Schedule 7.1    Liens

 

iii



--------------------------------------------------------------------------------

Exhibit 10.1

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of June 4, 2012, is among APACHE CORPORATION, a
Delaware corporation (“Apache” and, together with each other Person that becomes
an Additional Borrower pursuant to Section 2.22, the “Borrower”), the LENDERS
(as defined below) party hereto, JPMORGAN CHASE BANK, N.A., as Global
Administrative Agent, BANK OF AMERICA, N.A. and CITIBANK, N.A., as Global
Syndication Agents, and THE ROYAL BANK OF SCOTLAND PLC and ROYAL BANK OF CANADA,
as Global Documentation Agents.

Borrower, Lenders, the Global Administrative Agent, and the other Agents party
hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” is defined in Section 2.7(c).

“Additional Borrower” means any Person which is a Borrower under this Agreement
pursuant to Section 2.22.

“Additional Borrower Counterpart” is defined in Section 2.22(a)(v).

“Additional Borrower Termination Notice” is defined in Section 2.22(c).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Global Administrative Agent.

“Affected Loan” is defined in Section 2.18(f).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means each of the Global Administrative Agent, the Global Syndication
Agents and the Global Documentation Agents.



--------------------------------------------------------------------------------

“Agreed Currency” is defined in Section 2.20(a).

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the LIBO Rate in effect on
such day for a one-month interest period plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively. If for any reason
the Global Administrative Agent shall have determined (which determination shall
be conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate or the LIBO Rate for any reason, including,
without limitation, the inability or failure of the Global Administrative Agent
to obtain sufficient bids or publications in accordance with the terms hereof,
the Alternate Base Rate shall be the Prime Rate until the Federal Funds
Effective Rate and the LIBO Rate can be so determined.

“Apache” is defined in the preamble.

“Apache Canada” means Apache Canada Ltd., a corporation organized under the laws
of the Province of Alberta, Canada.

“Apache Energy Limited” means Apache Energy Limited (ACN 009 301 964), a company
incorporated in Australia and registered in the State of Western Australia,
Australia.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Global Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s, S&P, and Fitch for the Index Debt
are equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P/Fitch”, and (b) if the ratings established or deemed to have
been established by Moody’s, S&P and Fitch for the Index Debt shall fall within
different Levels, the Applicable Rating Level shall be based on the highest two
ratings, unless the highest two ratings shall fall within different Levels in
which case the Applicable Rating Level shall be based on the lower of the
highest two ratings, provided, however, that for purposes of the foregoing,
(i) “³” means a rating equal to or more favorable than; “£” means a rating equal
to or less favorable than; “>” means a rating greater than; “<” means a rating
less than; (ii) if Moody’s, S&P, or Fitch shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
penultimate sentence

 

2



--------------------------------------------------------------------------------

appearing before the table below), then, notwithstanding anything to the
contrary, the Applicable Rating Level shall be based on the higher of the two
existing ratings; (iii) if only one of Moody’s, S&P, and Fitch shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the penultimate sentence of this definition), then the Applicable
Rating Level shall be the rating that is one Level below the rating established
by such party; (iv) if there is no rating for the Index Debt from Moody’s, S&P,
and Fitch, then the Applicable Rating Level shall equal Level V; and (v) if the
ratings established or deemed to have been established by Moody’s, S&P and Fitch
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rating Level shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s, S&P or Fitch shall change, or if any such rating agency shall cease to
be in the business of rating corporate debt obligations, Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rating
Level shall be determined by reference to the rating most recently in effect
prior to such change or cessation. Changes in the Applicable Rating Level will
occur automatically without prior notice.

 

Applicable Rating Level

   Moody’s    S&P/Fitch

Level I

   >A1    >A+

Level II

   A2    A

Level III

   A3    A-  

Level IV

   Baa1    BBB+

Level V

   <Baa2    <BBB

For example, if the Moody’s rating is A3, the S&P rating is BBB+, and the Fitch
rating is A, Level III shall apply.

“Arrangers” is defined in Article IX.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the Global
Administrative Agent.

“Australian Administrative Agent” means Citisecurities Limited (ABN 51 008 489
610) in its capacity as Australian administrative agent for the lenders party to
the Australian Credit Agreement and any successor thereto.

“Australian Borrower” means Apache Energy Limited and each other Person that
becomes a borrower under the Australian Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Australian Credit Agreement” means that certain Syndicated Facility Agreement
of even date herewith among the Australian Borrower, the Australian Lenders, the
Global Administrative Agent, the Australian Administrative Agent, and the other
agents party thereto, as it may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

“Australian Lenders” means the financial institutions listed on the signature
pages of the Australian Credit Agreement and their respective successors and
assigns.

“Australian Loan Documents” means the Australian Credit Agreement, any notes,
any guaranties, any assignment agreements, and the agreement with respect to
fees, together with all exhibits, schedules and attachments thereto, and all
other agreements, documents, certificates, financing statements and instruments
from time to time executed and delivered pursuant to or in connection with any
of the foregoing.

“Authorized Officer” means, with respect to Apache, the Chairman and Chief
Executive Officer, the President and Chief Corporate Officer, the President and
Chief Operating Officer, the Executive Vice President and Chief Financial
Officer and the Senior Vice President–Treasury and Administration of Apache, and
any officer or employee of Apache specified as such to the Global Administrative
Agent in writing by any of the aforementioned officers of Apache, and with
respect to any Additional Borrower, the Chief Executive Officer, the President
and Chief Corporate Officer, the President and Chief Operating Officer, the
Executive Vice President and Chief Financial Officer and the Senior Vice
President and Treasurer of such Additional Borrower, and any officer or employee
of such Additional Borrower specified as such to the Global Administrative Agent
in writing by any of the aforementioned officers of such Additional Borrower.

“Availability Period” means the period from and including the Global Effective
Date to but excluding the Maturity Date.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Global
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Base Rate Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

 

4



--------------------------------------------------------------------------------

Applicable Rating Level

   Base Rate Margin (in basis points)

Level I

   0.0 bps

Level II

   0.0 bps

Level III

   0.0 bps

Level IV

   0.0 bps

Level V

   5.0 bps

Each change in the Base Rate Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Base Rate Margin will
occur automatically without prior notice.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Apache Corporation, a Delaware corporation, and each other
Person that becomes an Additional Borrower pursuant to Section 2.22.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by Borrower for a Revolving Borrowing in
accordance with Section 2.3, in substantially the form of Exhibit D or any other
form approved by the Global Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Administrative Agent” means Royal Bank of Canada in its capacity as
Canadian administrative agent for the lenders party to the Canadian Credit
Agreement and any successor thereto.

“Canadian Borrower” means Apache Canada and each other Person that becomes a
borrower under the Canadian Credit Agreement.

“Canadian Credit Agreement” means that certain Credit Agreement of even date
herewith among the Canadian Borrower, the Canadian Lenders, the Global
Administrative Agent, the Canadian Administrative Agent, and the other agents
party thereto, as it may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

5



--------------------------------------------------------------------------------

“Canadian Lenders” means the financial institutions listed on the signature
pages of the Canadian Credit Agreement and their respective successors and
assigns.

“Canadian Loan Documents” means the Canadian Credit Agreement, any notes, any
guaranties, any assignment agreements, and the agreement with respect to fees,
together with all exhibits, schedules and attachments thereto, and all other
agreements, documents, certificates, financing statements and instruments from
time to time executed and delivered pursuant to or in connection with any of the
foregoing.

“Capital” means the consolidated shareholder’s equity of Borrower and its
Subsidiaries plus the consolidated Debt of Borrower and its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

“Certificate of Extension” means a certificate of Borrower, executed by an
Authorized Officer and delivered to the Global Administrative Agent, in a form
acceptable to the Global Administrative Agent, which requests an extension of
the then scheduled Maturity Date pursuant to Section 2.7.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.17(b), by any Applicable Lending Office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all rules,
guidelines or directives concerning capital adequacy or liquidity promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” to the extent enacted, adopted,
promulgated or issued by any Governmental Authority or otherwise having the
force of law, regardless of the date so enacted, adopted, promulgated or issued.

“CI Lender” has the meaning set forth in Section 2.23(a).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combined Commitments” means the commitment of each Combined Lender under the
Combined Credit Agreements, as such commitment may be reduced, increased or
terminated from time to time pursuant to the Combined Loan Documents and, if any
such commitments are no longer in effect under any Combined Credit Agreement,
the aggregate unpaid principal

 

6



--------------------------------------------------------------------------------

amount of the outstanding loans for which the applicable commitment is no longer
in effect under such Combined Credit Agreement. The initial amount of each
Combined Lender’s Commitment is set forth on Schedule 2.1 to the applicable
Combined Credit Agreement, or in a Assignment and Acceptance (as defined in this
Agreement and the Canadian Credit Agreement) or in a Substitution Certificate
(as defined in the Australian Credit Agreement) pursuant to which such Combined
Lender shall have assumed its Combined Commitment, as applicable, or in an
applicable Notice of Commitment Increase. The initial aggregate amount of the
Combined Lenders’ Combined Commitments is $2,300,000,000.

“Combined Credit Agreements” means this Agreement, the Australian Credit
Agreement and the Canadian Credit Agreement.

“Combined Lenders” means the Lenders hereunder, the Australian Lenders and the
Canadian Lenders.

“Combined Loan Documents” means the Loan Documents, the Australian Loan
Documents and the Canadian Loan Documents.

“Combined Loans” means the loans made by the Combined Lenders to Borrower,
Australian Borrower and Canadian Borrower pursuant to the Combined Loan
Documents.

“Combined Required Lenders” means Combined Lenders having in the aggregate 51%
of the aggregate total Combined Commitments under the Combined Loan Documents.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder in an aggregate principal amount at any one time outstanding up to but
not exceeding the amount set forth opposite such Lender’s name on Schedule 2.1
hereto, as such commitment may be (a) reduced from time to time pursuant to
Section 2.9, (b) reduced or increased from time to time pursuant to Section 2.7
or pursuant to assignments by or to such Lender pursuant to Section 10.4,
(c) increased from time to time pursuant to Section 2.23, and (d) terminated
pursuant to Section 4.1. Section 8.2 or Section 8.3. The amount of the
Commitment represents such Lender’s maximum Revolving Credit Exposure hereunder.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $1,700,000,000.

“Commitment Increase” has the meaning set forth in Section 2.23(a).

“Commitment Increase Effective Date” has the meaning set forth in
Section 2.23(b).

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.4, in substantially the form of Exhibit G or any other
form approved by the Global Administrative Agent.

“Competitive Bid Accept/Reject Letter” means a letter in substantially the form
of Exhibit H or any other form approved by the Global Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by Borrower for Competitive Bids in
accordance with Section 2.4, in substantially the form of Exhibit E or any other
form approved by the Global Administrative Agent.

“Competitive Loan” means a Loan made pursuant to Section 2.4.

“Consolidated Assets” means the total assets of the Borrower and its
subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its subsidiaries prepared in accordance with GAAP.

“Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Borrower and its Subsidiaries (determined in accordance with GAAP),
less (ii) the amount of consolidated intangible assets of Borrower and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Borrower and its Subsidiaries during the term hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.

“Credit Party” means the Global Administrative Agent, any Issuing Bank or any
Lender.

“Debt” of any Person means indebtedness, including capital leases, shown as debt
on a consolidated balance sheet of such Person prepared in accordance with GAAP.

“Declining Lenders” is defined in Section 2.7(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, as reasonably determined by the Global Administrative
Agent in consultation with Borrower, any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit, or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Global Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified

 

8



--------------------------------------------------------------------------------

the Borrower or any Credit Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Global
Administrative Agent, acting in good faith, to confirm in a manner reasonably
satisfactory to the Global Administrative Agent that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon (i) the Global
Administrative Agent’s receipt of such confirmation, and (ii) compliance in full
by such Lender with its funding obligations under this Agreement as of the date
of such certification (subject to any exception to funding set forth in clause
(a) above), or (d) has become the subject of a Bankruptcy Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations, decrees, judgments, injunctions,
legally binding notices or legally binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters relating to the exposure of Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Eurodollar Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

 

9



--------------------------------------------------------------------------------

Applicable Rating Level

   Eurodollar Margin (in basis points)  

Level I

     69.0 bps   

Level II

     79.5 bps   

Level III

     90.0 bps   

Level IV

     97.5 bps   

Level V

     105.0 bps   

Each change in the Eurodollar Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Eurodollar Margin
will occur automatically without prior notice.

“Event of Default” is defined in Article VIII.

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise Taxes imposed on (or
measured by) its net income, in each case, (i) by the United States of America
(or any political subdivision thereof), or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, or (ii) as the result of any present
or former connection between such recipient and the jurisdiction imposing such
Tax other than any connection arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) any backup withholding tax that
is required by the Code as a result of such Lender’s failure to comply with the
requirements of Section 2.17(e)(i) to be withheld from amounts payable to any
Lenders, (d) in the case of a Foreign Lender (other than an assignee pursuant to
a request by Borrower under Section 2.19(b)), any withholding Tax that is
imposed on amounts payable to or for the account of such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
Applicable Lending Office) or is attributable to such Foreign Lender’s failure
to comply with Section 2.17(e)(i), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Applicable Lending Office (or assignment), to receive additional amounts from
Borrower with respect to such withholding Tax pursuant to Section 2.17(a), and
(e) any Taxes imposed under FATCA.

“Existing Credit Facilities” means (a) (i) that certain Credit Agreement [U.S.
Credit Agreement] dated as of May 12, 2005, among Apache and the lenders and
agents party thereto; (ii) that certain Credit Agreement [Canadian Credit
Agreement] dated as of May 12, 2005, among Apache Canada and the lenders and
agents party thereto; and (iii) that certain Credit Agreement [Australian Credit
Agreement] dated as of May 12, 2005, among Apache Energy Limited and the lenders
and agents party thereto, and (b) that certain Amended and Restated Credit
Agreement dated as of May 9, 2006, among Apache and the lenders and agents party
thereto.

 

10



--------------------------------------------------------------------------------

“Facility Fee” is defined in Section 2.12(a).

“Facility Fee Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, based upon the Applicable Rating
Level applicable on such date:

 

Applicable Rating Level:

   Facility Fee Rate  

Level I

     6.0 bps   

Level II

     8.0 bps   

Level III

     10.0 bps   

Level IV

     15.0 bps   

Level V

     20.0 bps   

Each change in the Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Facility Fee Rate
will occur automatically without prior notice.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version thereof that is substantively
comparable), and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Global Administrative Agent from three (3) Federal funds brokers
of recognized standing selected by it.

“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.

“Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum (expressed as
a decimal to no more than four (4) decimal places) specified by the Lender
making such Competitive Loan in its related Competitive Bid.

 

11



--------------------------------------------------------------------------------

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with the
most recent financial statements of Borrower and its Subsidiaries delivered to
the Lenders pursuant hereto.

“Global Administrative Agent” means JPMorgan, in its capacity as global
administrative agent for the Combined Lenders, and its successors.

“Global Documentation Agents” means The Royal Bank of Scotland plc and Royal
Bank of Canada, each in its capacity as documentation agent for the Lenders
hereunder.

“Global Effective Date” means a date agreed upon by Borrower and the Global
Administrative Agent as the date on which the conditions specified in
Section 4.1 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).

“Global Effectiveness Notice” means a notice and certificate of Borrower
properly executed by an Authorized Officer of Borrower addressed to the Combined
Lenders and delivered to the Global Administrative Agent, in sufficient number
of counterparts to provide one for each such lender and each agent under each
Combined Credit Agreement, whereby Borrower certifies satisfaction of all the
conditions precedent to the effectiveness under Section 4.1 of each Combined
Credit Agreement.

“Global Syndication Agents” means Bank of America, N.A. and Citibank, N.A., each
in its capacity as syndication agent for the Lenders hereunder.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranty” means a Guaranty by Apache in favor of the Lenders and the other
Lender Parties (as defined therein), in substantially the form of Exhibit L or
any other form approved by the Global Administrative Agent, as such Guaranty may
from time to time be amended, supplemented, restated, reaffirmed or otherwise
modified.

“Hazardous Material” means (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.

“Highest Lawful Rate” is defined in Section 10.12.

 

12



--------------------------------------------------------------------------------

“Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or other
contingent obligations in respect of the Debt of any other Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Borrower that is not guaranteed by any other
Person or subject to any other credit enhancement.

“Interest Election Request” means a request by Borrower to convert or continue a
Revolving Borrowing in accordance with Section 2.8, in substantially the form of
Exhibit D or any other form approved by the Global Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period, and (c) with respect to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent, such
other day, in the calendar month that is one, two, three or six months (or, with
the consent of each Lender, nine or twelve months) thereafter, in each case, as
Borrower may elect, and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than seven (7) days or more than 360 days) commencing
on the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

13



--------------------------------------------------------------------------------

“Issuing Bank” means each of (a) the Agents, and (b) each Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.5(j) (other than any
Person that shall have ceased to be an Issuing Bank as provided in
Section 2.5(k)), as applicable, each in its capacity as an issuer of Letters of
Credit hereunder; provided, however, that none of the Agents shall be required
to provide Letters of Credit in excess of $100,000,000; provided further that
The Royal Bank of Scotland plc shall only be required to issue Standby Letters
of Credit but shall use commercially reasonable efforts to cause one of its
Affiliates to issue any Letter of Credit requested from it pursuant to
Section 2.5 which is not a Standby Letter of Credit. The Issuing Banks may, in
their discretion, and with the approval of Borrower, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Banks, in which
case the term “Issuing Bank” shall include any such Affiliates with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.5 with respect to such Letters of Credit).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Judgment Currency” is defined in Section 2.20(b).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Suspension Notice” is defined in Section 2.5(b).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the applicable British Bankers’ Association Settlement Rate for deposits
in dollars (for delivery on the first day of such Interest Period) appearing on
the Reuters “LIBOR01” screen (or on any successor or substitute screen provided
by Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen of such
service, as reasonably determined by the Global Administrative Agent and
Borrower from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Global Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness; (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.

“Loan” means any loan made by the Lenders to Borrower pursuant to this
Agreement.

“Loan Document” means this Agreement, any Guaranty, any Borrowing Request, any
Interest Election Request, any Competitive Bid Quote Request, any Notice of
Competitive Bid Quote Request, any Competitive Bid, any Competitive Bid
Accept/Reject Letter, any Certificate of Extension, any Assignment and
Acceptance, any Additional Borrower Counterpart, any Additional Borrower
Termination Notice, any Notice of Commitment Increase, any election notice, the
agreement with respect to fees described in Section 2.12(b), and each other
agreement, document or instrument delivered by Borrower or any other Person in
connection with this Agreement, as such may be amended, restated, supplemented
or otherwise modified from time to time.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Borrower and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Borrower’s Consolidated Tangible Net Worth.

“Maturity Date” means the earliest of:

(a) the Original Maturity Date, or such other later date as may result from any
extension requested by Borrower and consented to by some or all of the Lenders
pursuant to Section 2.7.

(b) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.9; and

(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to the terms of Section 4.1, Section 8.2 or
Section 8.3.

Upon the occurrence of any event described in clause (b) or (c), the Commitments
shall terminate automatically and without any further action.

 

15



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency in the United States.

“New Funds Amount” means the amount equal to the product of a CI Lender’s
increased Commitment or a CI Lender’s new Commitment (as applicable) represented
as a percentage of the aggregate Commitments after giving effect to the
Commitment Increase, times the aggregate principal amount of the outstanding
Loans immediately prior to giving effect to the Commitment Increase, if any, as
of a Commitment Increase Effective Date (without regard to any increase in the
aggregate principal amount of Loans as a result of borrowings made after giving
effect to the Commitment Increase on such Commitment Increase Effective Date).

“Non-Defaulting Lender” is defined in Section 2.18(f).

“Notice of Competitive Bid Request” means a notice of request by Borrower for
Competitive Bids sent by the Global Administrative Agent to each Lender in
accordance with Section 2.4, in substantially the form of Exhibit F or any other
form approved by the Global Administrative Agent.

“Notice of Commitment Increase” means a notice from the CI Lender in accordance
with Section 2.23, in substantially the form of Exhibit K.

“Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all outstanding LC Disbursements plus (iii) all
accrued and unpaid interest, Facility Fees and other fees due pursuant to
Section 2.12 plus (iv) all other obligations of Borrower or any Subsidiary to
any Lender or any Agent, whether or not contingent, arising under or in
connection with any of the Loan Documents.

“Original Maturity Date” means June 4, 2017.

“Other Currency” is defined in Section 2.20(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement. For purposes of clarity, any Taxes
imposed under FATCA will not be treated as Other Taxes.

“Participant Register” is defined in Section 10.4(g).

“Participants” is defined in Section 10.4(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Borrower or any
corporation, trade or business that is, along with Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

16



--------------------------------------------------------------------------------

“Performance Letter of Credit” means any Letter of Credit issued (a) to ensure
the performance of services or the delivery of goods or (b) primarily for the
purpose of securing performance obligations of the Borrower or any Subsidiary to
Governmental Authorities, including clean-up and remediation obligations,
provided that, for the avoidance of doubt and without limiting the foregoing, no
Performance Letter of Credit shall secure or otherwise support any Indebtedness
for borrowed money.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Global Administrative Agent as its prime rate in effect at its
principal office in New York City. Without notice to Borrower or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which such prime rate shall fluctuate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Global Administrative Agent may make
commercial loans and other loans at rates of interest at, above or below the
Prime Rate. For purposes of this Agreement, any change in the Alternate Base
Rate due to a change in the Prime Rate shall be effective on the date such
change in the Prime Rate is publicly announced as being effective.

“Property” means (i) any property owned or leased by Borrower or any Subsidiary,
or any interest of Borrower or any Subsidiary in property, which is considered
by Borrower to be capable of producing oil, gas, or minerals in commercial
quantities, (ii) any interest of Borrower or any Subsidiary in any refinery,
processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and (iv) all real and personal
assets owned or leased by Borrower or any Subsidiary used in the drilling,
gathering, processing, transportation, or marketing of any oil, gas, and other
hydrocarbons or minerals, except (a) any such real or personal assets related
thereto employed in transportation, distribution or marketing or (b) any
interest of Borrower or any Subsidiary in, any refinery, processing or
manufacturing plant, or portion thereof, which property described in clauses
(a) or (b), in the opinion of the board of directors of Borrower, is not a
principal plant or principal facility in relation to the activities of Borrower
and its Subsidiaries taken as a whole.

“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to the Commitment Increase that does not increase its
respective Commitment as a result of the Commitment Increase and whose relative
percentage of the Commitments shall be reduced after giving effect to such
Commitment Increase.

 

17



--------------------------------------------------------------------------------

“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).

“Register” is defined in Section 10.4(c).

“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Lenders” is defined in Section 2.7(c)(ii).

“Required Lenders” means Lenders having in the aggregate 51% of the aggregate
total Commitments, or, if the Commitments have been terminated, Lenders holding
51% of the aggregate unpaid principal amount of the outstanding Obligations.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

“Restricted Subsidiary” means any Subsidiary of Borrower that owns any asset
representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, Apache Canada, or is
otherwise designated as such by Borrower in writing to the Global Administrative
Agent.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Standby Letter of Credit” means any Letter of Credit issued to ensure the
performance of either a monetary or a nonmonetary obligation.

 

18



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Global Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other similar entity of which more than 50% of the
outstanding capital stock (or other equity) having ordinary voting power to
elect a majority of the board of directors, managers or similar governing body
or management of such corporation, partnership, limited liability company or
entity (irrespective of whether or not at the time capital stock (or other
equity) or any other class or classes of equity of such corporation,
partnership, limited liability company or entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person.

“Subsidiary” means any subsidiary of Borrower; provided, however, that in all
events the following Persons shall not be deemed to be Subsidiaries of Borrower
or any of its Subsidiaries: Apache Offshore Investment Partnership, a Delaware
general partnership, Apache Offshore Petroleum Limited Partnership, a Delaware
limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents, the borrowing of Loans and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“2011 Financials” is defined in Section 4.1(e).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (a Eurodollar Loan), the
Alternate Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO
Rate (a Eurodollar Loan) or a Fixed Rate.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.

 

19



--------------------------------------------------------------------------------

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA.

Section 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Global Administrative Agent that Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Global Administrative Agent notifies Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

20



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.1. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in U.S. Dollars to Borrower and to
acquire participations in Letters of Credit hereunder from time to time during
the Availability Period in an aggregate principal amount up to, but not to
exceed, the amount of such Lender’s Commitment, provided that such Loans and
Letter of Credit participations will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Subject to the conditions set
forth herein, Borrower may borrow, prepay and reborrow Revolving Loans. Apache
shall be jointly and severally liable for all Obligations. Any Additional
Borrower shall be severally liable for all Obligations which it incurs as
further set forth in Section 10.13.

Section 2.2. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.4. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request in accordance
herewith, and (ii) each Competitive Borrowing shall be comprised entirely of
Eurodollar Loans or Fixed Rate Loans as Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (including any continuation
or conversion of existing Revolving Loans made in connection therewith). At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (including any continuation or conversion of existing Revolving Loans
made in connection therewith); provided that an ABR Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Commitments, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e). Each Competitive Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Revolving Borrowings outstanding.

 

21



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.3. Requests for Revolving Borrowings. To request a Revolving
Borrowing, Borrower shall notify the Global Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00
p.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e) may be given not later than 12:00 p.m. (noon),
New York City time. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Global
Administrative Agent of a written Borrowing Request in a form approved by the
Global Administrative Agent and signed by Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Global Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Section 2.4. Competitive Bid Procedure.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Commitments. To request Competitive Bids, Borrower
shall notify the Global Administrative Agent of such request by telephone, in
the case of a Eurodollar Borrowing, not later than noon, New York City time,
four Business Days before the date of the proposed Borrowing and, in the case of
a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that Borrower
may submit up to (but not more than) five (5) Competitive

 

22



--------------------------------------------------------------------------------

Bid Requests on the same day, but a Competitive Bid Request shall not be made
within five Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Global Administrative Agent of a written Competitive
Bid Request and signed by Borrower. Each such telephonic and written Competitive
Bid Request shall specify the following information in compliance with
Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing; and

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Global Administrative Agent shall notify the Lenders of the details
thereof by telecopy to each Lender of a Notice of Competitive Bid Quote Request
inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Global
Administrative Agent and must be received by the Global Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than
noon, New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Global Administrative Agent may be rejected by the Global
Administrative Agent, and the Global Administrative Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by Borrower) of the Competitive Loan or Loans
that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof. Other than notifying the Borrower pursuant to Section 2.4(c), the
Global Administrative Agent will not disclose that any Lender has submitted a
Competitive Bid, or the terms thereof, to any Person until the Borrower accepts
or rejects such Competitive Bid.

(c) The Global Administrative Agent shall promptly notify Borrower by telecopy
of a summary of the Competitive Bid Rate and the principal amount specified in
each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

23



--------------------------------------------------------------------------------

(d) Subject only to the provisions of this paragraph, Borrower may accept or
reject any Competitive Bid. Borrower shall notify the Global Administrative
Agent by telephone, confirmed by telecopy, in the form of a Competitive Bid
Accept/Reject Letter, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by Borrower.
A notice given by Borrower pursuant to this paragraph shall be irrevocable.

(e) The Global Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Global Administrative Agent shall elect to submit a Competitive Bid
in its capacity as a Lender, it shall submit such Competitive Bid directly to
Borrower at least 30 minutes earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Global Administrative Agent
pursuant to paragraph (b) of this Section.

Section 2.5. Letters of Credit.

(a) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any Subsidiary, in a form reasonably acceptable to the Global Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period, and (subject to the conditions set forth in
Section 4.2), the applicable Issuing Bank will issue such Letters of Credit. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon

 

24



--------------------------------------------------------------------------------

and the payment of fees due under Section 2.12(b) to the same extent as if it
were the sole account party in respect of such Letter of Credit. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted to, or entered into with, any Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Global Administrative Agent (reasonably, but no less than five (5) Business
Days, in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 2.5(c) below), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, whether such Letter of Credit
is a Financial Letter of Credit or a Performance Letter of Credit (subject to
confirmation of such status by the Global Administrative Agent and the
applicable Issuing Bank, acting reasonably and in consultation with the
Borrower) and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit; provided, however, that to the extent such application contains terms
and conditions that are inconsistent with the terms and conditions of this
Agreement, the application shall be conformed to the terms and conditions of
this Agreement. A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $500,000,000, (ii) the total Revolving Credit Exposure shall
not exceed the total Commitments and (iii) following the effectiveness of any
Maturity Date extension request, the LC Exposure in respect of all Letters of
Credit having an expiration date after the previously effective Maturity Date
shall not exceed the aggregate Commitments of the consenting Lenders extended
pursuant to Section 2.7; provided that an Issuing Bank shall not issue, amend,
renew or extend any Letter of Credit (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not effect an
extension, or increase the stated face amount, of such Letter of Credit) if it
shall have been notified by the Global Administrative Agent at the written
request of the Required Lenders that a Default or an Event of Default has
occurred and is continuing and that, as a result, no further Letters of Credit
shall be issued by it (a “Letter of Credit Suspension Notice”); provided,
however, that such Issuing Bank shall have received such Letter of Credit
Suspension Notice within a sufficient amount of time to process internally the
instructions therein contained. Each determination as to whether a Letter of
Credit constitutes a Financial Letter of Credit or a Performance Letter of
Credit shall be made by the Global Administrative Agent and the applicable
Issuing Bank, acting reasonably and in consultation with the Borrower and, once
made, shall be conclusive and binding upon the Borrower, the Lenders and the
Issuing Banks.

 

25



--------------------------------------------------------------------------------

(c) Each Letter of Credit shall expire at or prior to the close of business not
later than the earlier of (i) the date one year after the date of issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof one
year after such renewal or extension) and (ii) the then effective Maturity Date;
provided that any Letter of Credit may provide for the renewal thereof for
additional periods (which shall in no event extend beyond the date referred to
in clause (ii) above) upon notice by Borrower delivered to the Issuing Lender
not less than ten (10) days before the then effective expiration date.
Notwithstanding the foregoing, any Letter of Credit issued hereunder may, in the
sole discretion of the applicable Issuing Bank, expire after the Maturity Date
but on or before the date that is 90 days after the Maturity Date, provided that
the Borrower hereby agrees that it shall provide cash collateral in an amount
equal to 102% of the LC Exposure in respect of any such outstanding Letter of
Credit to the applicable Issuing Bank at least five (5) days prior to the
Maturity Date, which such amount shall be (i) deposited by the Borrower in an
account in the name of the Borrower at, and for the benefit of, such Issuing
Bank and (ii) held by such Issuing Bank for, and until, the satisfaction of the
Borrower’s reimbursement obligations in respect of such Letter of Credit until
the expiration of such Letter of Credit. The Issuing Bank shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the deposit or through the investment
of such deposits, which investments, if any, shall be made by the Issuing Bank,
at its option and reasonable discretion, in consultation with the Borrower, and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Any Letter of Credit issued with an expiration date beyond the Maturity
Date shall, to the extent of any undrawn amount remaining thereunder on the
Maturity Date, cease to be a “Letter of Credit” outstanding under this Agreement
for purposes of the Lenders’ obligations to participate in Letters of Credit
pursuant to Section 2.5(d). For the avoidance of doubt, if the Maturity Date
shall be extended pursuant to Section 2.7, “Maturity Date” as referenced in this
sentence shall refer to the Maturity Date as extended pursuant to Section 2.7;
provided that, notwithstanding anything in this Agreement (including Section 2.7
hereof) or any other Loan Document to the contrary, the Maturity Date and the
Availability Period, as such terms are used in reference to any Issuing Bank or
any Letter of Credit issued thereby, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank. If the
Borrower is required to provide an amount of cash collateral pursuant to this
Section 2.5(c), such amount including any accumulated interest or profit (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after the expiration of the final Letter of Credit secured by
such amounts and, to the extent applicable, any lien related to the cash
collateral shall be released by the Issuing Bank.

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Lender, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Global Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.5(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension

 

26



--------------------------------------------------------------------------------

of any Letter of Credit (provided that such Letter of Credit shall expire no
later than the date set forth in Section 2.5(c)), or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) If any Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse or cause reimbursement of such LC
Disbursement by paying or causing to be paid to the Global Administrative Agent
an amount equal to such LC Disbursement not later than 2:00 p.m., New York City
time, on the Business Day immediately following the date on which the Borrower
shall have received notice of such LC Disbursement; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.3 that such payment be financed with an ABR Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment or cause it to be made shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment or cause it to be made when due, the Global Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the Global
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.6 with respect to Loans
made by such Lender (and Section 2.6 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Global Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Global Administrative Agent of
any payment from the Borrower or any Subsidiary pursuant to this paragraph, the
Global Administrative Agent shall distribute such payment to the applicable
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse such Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) To the extent permitted by applicable law, the Borrower’s obligation to
reimburse LC Disbursements as provided in Section 2.5(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that appears to comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.5, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
To the extent permitted by applicable law, neither the Global Administrative
Agent, the Lenders nor any of the Issuing Banks, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error,

 

27



--------------------------------------------------------------------------------

omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) The applicable Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The applicable Issuing Bank shall promptly notify the Global
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) If an Issuing Bank shall make any LC Disbursement, then, unless the Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement by the date that is three (3) Business Days following the date
such reimbursement is due pursuant to Section 2.5(e), then Section 2.13(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.5(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) If any Event of Default described in Section 8.1(a) shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Global Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Global Administrative Agent, in the name of the Global
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit

 

28



--------------------------------------------------------------------------------

shall become immediately due and payable, without demand or other notice of any
kind, upon the (i) occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(g) or (ii) acceleration of the maturity of the
Loans and termination of the Commitments pursuant to Section 8.3. Each such
deposit shall be held by the Global Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement
in accordance with this paragraph. The Global Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Global Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Global Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount including any accumulated interest or profit (to the extent not applied
as aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived and, to the extent
applicable, any lien related to the cash collateral shall be released by the
Global Administrative Agent.

(j) The Borrower may, at any time and from time to time, upon notice to the
Global Administrative Agent, designate as additional Issuing Banks one or more
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Lender of an appointment as an Issuing Bank hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
such additional Issuing Bank, executed by the Borrower, the Global
Administrative Agent and such additional Issuing Bank and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.

(k) The Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing a written notice thereof to such Issuing
Bank, with a copy to the Global Administrative Agent. Any such termination shall
become effective upon the earlier of (i) such Issuing Bank acknowledging receipt
of such notice and (ii) the 10th Business Day following the date of the delivery
thereof; provided that no such termination shall become effective until and
unless the LC Exposure attributable to Letters of Credit issued by such Issuing
Bank (or its Affiliates) shall have been reduced to zero. At the time any such
termination shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit. Without limiting the foregoing, following the
delivery by the Borrower of any notice of termination in respect of any Issuing
Bank (and regardless of whether such notice has become effective), such Issuing
Bank shall have no obligation to issue, amend, renew or extend any Letter of
Credit.

 

29



--------------------------------------------------------------------------------

Section 2.6. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Global Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Global
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
designated by Borrower from time to time in a written notice to the Global
Administrative Agent executed by (i) two Authorized Officers of Apache and
(ii) with respect to a Loan to an Additional Borrower, two Authorized Officers
of such Additional Borrower; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.5(e) shall be
remitted by the Global Administrative Agent to the applicable Issuing Bank.

(b) Unless the Global Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Global Administrative Agent such Lender’s share of such
Borrowing, the Global Administrative Agent may assume that such Lender has made
such share available on the requested date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Global Administrative
Agent, then the applicable Lender and Borrower severally agree to pay to the
Global Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to Borrower to but excluding the date of payment to the Global
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate or a rate determined by the Global Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of Borrower, the interest rate applicable to Loans made in such
Borrowing. If such Lender pays such amount to the Global Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.7. Extension of Maturity Date and of Commitments.

(a) Subject to the other provisions of this Agreement and provided that no Event
of Default has occurred and is continuing, the total Commitments shall be
effective for an initial period from the Global Effective Date to the Original
Maturity Date; provided that the applicable Maturity Date, and concomitantly the
total Commitments, may be extended (but not more than twice during the life of
this Agreement) for successive one year periods expiring on the date which is
one year from the then scheduled Maturity Date. If Borrower shall request in a
Certificate of Extension delivered to the Global Administrative Agent at least
45 days but not more than 90 days prior to a date which is an anniversary of the
Global Effective Date that the Maturity Date be extended for one year from the
then scheduled Maturity Date, then the Global Administrative Agent shall
promptly notify each Lender of such request and each Lender shall notify the
Global Administrative Agent, no later than 30 days prior to such anniversary of
the Global Effective Date, whether such Lender, in the exercise of its sole
discretion, will extend the Maturity Date for such one year period. Any Lender
which shall not timely notify the Global Administrative Agent whether it will
extend the Maturity Date shall be deemed to not have

 

30



--------------------------------------------------------------------------------

agreed to extend the Maturity Date. No Lender shall have any obligation
whatsoever to agree to extend the Maturity Date. Any agreement to extend the
Maturity Date by any Lender shall be irrevocable, except as provided in
Section 2.7(c).

(b) If all Lenders notify the Global Administrative Agent pursuant to
Section 2.7(a) of their agreement to extend the Maturity Date, then the Global
Administrative Agent shall so notify each Lender and Borrower, and such
extension shall be effective without other or further action by any party hereto
for such additional one year period.

(c) If Lenders constituting at least the Required Lenders approve the extension
of the then scheduled Maturity Date (such Lenders agreeing to extend the
Maturity Date herein called the “Accepting Lenders”) and if one or more Lenders
shall notify, or be deemed to notify, the Global Administrative Agent pursuant
to Section 2.7(a) that they will not extend the then scheduled Maturity Date
(such Lenders herein called the “Declining Lenders”), then (A) the Global
Administrative Agent shall promptly so notify Borrower and the Accepting
Lenders, (B) the Accepting Lenders shall, upon Borrower’s election to extend the
then scheduled Maturity Date in accordance with clause (i) or (ii) below, extend
the then scheduled Maturity Date and (C) Borrower shall, pursuant to a notice
delivered to the Global Administrative Agent, the Accepting Lenders and the
Declining Lenders, no later than the tenth (10th) day following the date by
which each Lender is required, pursuant to Section 2.7(a), to approve or
disapprove the requested extension of the total Commitments, either:

(i) elect to extend the Maturity Date and direct the Declining Lenders to
terminate their Commitments, which termination shall become effective on the
date which would have been the Maturity Date except for the operation of this
Section. On the date which would have been the Maturity Date except for the
operation of this Section, (x) Borrower shall deliver a notice of the
effectiveness of such termination to the Declining Lenders with a copy to the
Global Administrative Agent and (y) Borrower shall pay in full in immediately
available funds all Obligations of Borrower owing to the Declining Lenders,
including any amounts required pursuant to Section 2.16, and (z) upon the
occurrence of the events set forth in clauses (x) and (y), the Declining Lenders
shall each cease to be a Lender hereunder for all purposes, other than for
purposes of Section 2.15 through Section 2.18, Section 2.20 and Section 10.3,
and shall cease to have any obligations or any Commitment hereunder, other than
to the Agents pursuant to Article IX, and the Global Administrative Agent shall
promptly notify the Accepting Lenders and Borrower of the new Commitments; or

(ii) elect to extend the Maturity Date and, prior to or no later than the then
scheduled Maturity Date, (A) to replace one or more of the Declining Lenders
with another lender or lenders reasonably acceptable to the Global
Administrative Agent (such lenders herein called the “Replacement Lenders”) and
(B) Borrower shall pay in full in immediately available funds all Obligations of
Borrower owing to any Declining Lenders which are not being replaced, as
provided in clause (i) above; provided that (x) any Replacement Lender shall
purchase, and any Declining Lender shall sell, such Declining Lender’s rights
and obligations hereunder without recourse or expense to, or warranty by, such
Declining Lender being replaced for a purchase price equal to the aggregate
outstanding principal amount of the Obligations payable to such Declining Lender
plus

 

31



--------------------------------------------------------------------------------

any accrued but unpaid interest on such Obligations and accrued but unpaid fees
or other amounts owing in respect of such Declining Lender’s Loans and
Commitments hereunder, including compensation for any break funding, to the
extent required by Section 2.16, and (y) upon the payment of such amounts
referred to in clause (x) and the execution of an Assignment and Acceptance by
such Replacement Lender and such Declining Lender, such Replacement Lender shall
constitute a Lender hereunder and such Declining Lender being so replaced shall
no longer constitute a Lender (other than for purposes of Section 2.15 through
Section 2.18, Section 2.20 and Section 10.3), and shall no longer have any
obligations hereunder, other than to the Agents pursuant to Article IX; or

(iii) elect to revoke and cancel the extension request in such Certificate of
Extension by giving notice of such revocation and cancellation to the Global
Administrative Agent (which shall promptly notify the Lenders thereof) no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to Section 2.7(a), to approve or disapprove the requested extension of
the Maturity Date, and concomitantly the total Commitments.

If Borrower fails to timely provide the election notice referred to in this
Section 2.7(c), Borrower shall be deemed to have revoked and cancelled the
extension request in the Certificate of Extension and to have elected not to
extend the Maturity Date.

Section 2.8. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request (or an ABR Borrowing if no Type is specified) and,
in the case of a Eurodollar Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request (or one month if no Interest
Period is specified). Thereafter, Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Borrower may, subject to the requirements of
Section 2.2(c), elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings, which may not be
converted or continued.

(b) To make an election pursuant to this Section, Borrower shall notify the
Global Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Global Administrative Agent of a written Interest
Election Request signed by Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

 

32



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Global
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Global Administrative Agent, at the
request of the Required Lenders, so notifies Borrower, then, so long as an Event
of Default is continuing, (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid and
provided the Indebtedness has not been accelerated pursuant to Section 8.3, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Section 2.9. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

 

33



--------------------------------------------------------------------------------

(c) Borrower shall notify the Global Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.9(b) at least two Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Global Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by Borrower
(by notice to the Global Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Borrower hereby unconditionally promises to pay (i) to the Global
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date or, if earlier, the date on
which the Commitment of such Lender relating to such Revolving Loan is
terminated (except for termination of the Commitment of the assigning Lender
pursuant to Section 10.4(b)), and (ii) to the Global Administrative Agent for
the account of each Lender the then unpaid principal amount of each Competitive
Loan on the last day of the Interest Period applicable to such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Global Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Global
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.10(b) or
Section 2.10(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Global Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, Borrower shall prepare, execute and deliver to
such Lender promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Global Administrative Agent). Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 10.4) be represented by one or
more promissory

 

34



--------------------------------------------------------------------------------

notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.11. Prepayment of Loans.

(a) Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section; provided that Borrower shall not have the right
to prepay any Competitive Loan without the prior consent of the Lender thereof
and compensation for break funding, to the extent required by Section 2.16.

(b) Borrower shall notify the Global Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.9, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.9. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Global Administrative Agent shall advise the Lenders of the contents thereof.
Each partial prepayment of any Revolving Borrowing shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type as provided in Section 2.2. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and compensation for break funding, to the extent required by
Section 2.16.

Section 2.12. Fees.

(a) Borrower agrees to pay to the Global Administrative Agent for the account of
each Lender on a pro rata basis (based on Commitments) a facility fee (the
“Facility Fee”), which Facility Fee shall accrue at the Facility Fee Rate on the
daily amount of the Commitments (whether used or unused) during the period from
and including the Global Effective Date to but excluding the Maturity Date;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such Facility Fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
Facility Fees shall be payable in arrears on the first day of April, July and
October and the second day of January of each year, as applicable, and on the
Maturity Date, commencing on the first such date to occur after the Global
Effective Date; provided that any Facility Fees accruing as of the date on which
the Commitments terminate shall be payable on demand. All Facility Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

35



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Global Administrative Agent for the
account of each Lender a commission with respect to all outstanding Letters of
Credit, which shall accrue at a per annum rate equal to the Eurodollar Margin
then in effect on the face amount of each such Letter of Credit during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to any Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Global Effective Date to
but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Global Effective Date; provided that all such fees shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Borrower agrees to pay to the Global Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Global Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Global Administrative Agent (or to any Issuing Bank, in
the case of fees payable to it) for distribution, in the case of Facility Fees
and commissions pursuant to Section 2.12(b), to the Lenders. Any and all fees
paid shall not be refundable under any circumstances.

Section 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest on the daily
amount outstanding at the Alternate Base Rate plus the Base Rate Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest on the
daily amount outstanding (i) in the case of a Eurodollar Revolving Loan, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Eurodollar Margin, or (ii) in the case of a Eurodollar Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest on the daily amount outstanding at
the Fixed Rate applicable to such Loan.

 

36



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in Section 2.13(a).

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans on the Maturity
Date; provided that (i) interest accrued pursuant to Section 2.13(d) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion, and (iv) with respect to any Declining Lender, accrued
interest shall be paid upon the termination of the Commitment of such Lender.

(f) Subject to Section 10.12, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to
(i) the Alternate Base Rate at times when the Alternate Base Rate is based on
the Prime Rate and (ii) the Fixed Rate, shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Global Administrative Agent, and such determination
shall be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Global Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Global Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or

(c) the Global Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that by reason of
circumstances affecting the interbank dollar market generally, deposits in
dollars in the London interbank dollar market are not being offered for the
applicable Interest Period and in an amount equal to the amount of the
Eurodollar Loan requested by Borrower,

then the Global Administrative Agent shall give notice thereof to Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Global Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving

 

37



--------------------------------------------------------------------------------

Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing, such Borrowing shall be made as a Eurodollar Loan having the shortest
Interest Period which is not unavailable under Section 2.14(a) through
Section 2.14(c), and if no Interest Period is available, as an ABR Borrowing,
(ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as a Eurodollar Loan having the shortest Interest Period
which is not unavailable under Section 2.14(a) through Section 2.14(c), and if
no Interest Period is available, as an ABR Borrowing, and (iii) any request by
Borrower for a Eurodollar Competitive Borrowing shall be ineffective; provided
that (A) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by Borrower for Eurodollar Competitive Borrowings may be
made to Lenders that are not affected thereby and (B) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

 

38



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section (together with the calculation thereof) shall be delivered to Borrower
and shall be conclusive absent demonstrable error. Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to either Section 2.7 or Section 2.19 then, in any
such event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive,
together with the calculation thereof, pursuant to this Section shall be
delivered to Borrower and to the Global Administrative Agent and shall be
conclusive absent demonstrable error. Borrower shall pay to the Global
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

39



--------------------------------------------------------------------------------

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if Borrower shall be required by applicable law to
deduct or withhold any Taxes from such payments, then (i) Borrower shall make
such deduction or withholding, (ii) Borrower shall pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) if such Tax is an Indemnified Tax or Other Tax, the sum payable
by Borrower shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Global Administrative Agent, any
Lender or any Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Borrower shall pay the Global Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, the full amount of
any Indemnified Taxes or Other Taxes paid by the Global Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than any such
penalties or interest arising through the failure of the Global Administrative
Agent or Lender to act as a reasonably prudent agent or lender, respectively),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or an
Issuing Bank, or by the Global Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent demonstrable
error.

(d) As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.17, Borrower shall deliver to
the Global Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender that is a U.S. Person shall deliver to Borrower and the Global
Administrative Agent on or before the date on which it becomes a party to this
Agreement two (2) duly completed and executed originals of United States
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax.

 

40



--------------------------------------------------------------------------------

(ii) Each Foreign Lender agrees that such Lender will deliver to Borrower and
the Global Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two (2) duly
completed and executed originals of United States Internal Revenue Service Form
W-8 BEN, W-8 ECI and/or W 8 IMY (together with any applicable underlying
Internal Revenue Service withholding certificates that may be required)
certifying in each case that such Lender is entitled to receive payments from
the Borrower under the Loan Documents without deduction or withholding of any
United States federal income taxes. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
Borrower or the Global Administrative Agent. Each Lender which so delivers a
Form W-8 BEN, W-8 ECI or W-8 IMY further undertakes to deliver to Borrower and
the Global Administrative Agent two (2) additional executed originals of such
form (or a successor form) on or before such form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form so
delivered by it and such amendments thereto or extensions or renewals thereof as
may be reasonably requested by Borrower or the Global Administrative Agent, in
each case, certifying that such Lender is entitled to receive payments from
Borrower under the Loan Documents without deduction or withholding of any United
States federal income taxes, unless (A) an event (including without limitation
any change in treaty, law or regulation) has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and (B) such Lender advises Borrower
and the Global Administrative Agent that it is not capable of receiving such
payments without any deduction or withholding of United States federal income
tax. Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Global Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Global Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Borrower or the Global
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) In addition to the applicable United States Internal Revenue Service Forms
required to be delivered pursuant to Section 2.17(e)(ii), each Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code shall deliver a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code.

 

41



--------------------------------------------------------------------------------

(iv) If a payment made to a Lender, the Global Administrative Agent or any
Issuing Bank under any Loan Document would be subject to United States federal
withholding Tax imposed by FATCA if such Lender, the Global Administrative Agent
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, the Global Administrative Agent or
Issuing Bank shall deliver to Borrower and the Global Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or the Global Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Global Administrative Agent as may be
necessary for Borrower and the Global Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or the Global
Administrative Agent has complied with the obligations of such Lender or the
Global Administrative Agent under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(e)(iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Borrower shall make each payment required to be made by it to the Global
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.15, Section 2.16, Section 2.17, or otherwise)
prior to 1:00 p.m., New York City time, and, with respect to reimbursement of LC
Disbursements, prior to 2:00 p.m., New York City time, in each case, on the date
when due, in immediately available funds, without set-off or counterclaim. All
such payments shall be made to the Global Administrative Agent, c/o Loan &
Agency Services Group, JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th
Floor, Houston, Texas 77002-8069, Attention: Bejaye E. Ilegbodu, telephone no.:
713-750-4147, facsimile no.: 713-427-6307, except payments to be made directly
to any Issuing Bank as expressly provided herein and except that payments
pursuant to Section 2.15, Section 2.17 and Section 10.3 shall be made directly
to the Persons entitled thereto. The Global Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Global Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties. If insufficient funds
are received due to Borrower’s entitlement to withhold amounts on account of
Excluded Taxes in relation to a particular Lender, such insufficiency shall not
be subject to this Section 2.18(b) but shall be withheld from and shall only
affect payments made to such Lender.

 

42



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in the LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Borrower consents to the foregoing and agrees, to the
extent (x) Borrower may effectively do so under applicable law, and (y) any
Lender may effectively do so pursuant to Section 10.8, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.

(d) Unless the Global Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Global
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that Borrower will not make such payment, the Global Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
any Issuing Bank, as the case may be, the amount due. In such event, if Borrower
has not in fact made such payment, then each of the Lenders or any Issuing Bank,
as the case may be, severally agrees to repay to the Global Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Global
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Global Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.18(d), then the Global Administrative Agent may, in its
discretion, notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Global Administrative Agent for the account of such
Lender for the benefit of the Global Administrative Agent to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Global
Administrative Agent in its reasonable discretion.

 

43



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
if any Defaulting Lender shall have failed to fund a Loan forming any portion of
a Borrowing (each such Loan, an “Affected Loan”), (i) each payment by Borrower
on account of the interest on such Borrowing shall be distributed to each Lender
that is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro rata based
on the outstanding principal amount of such Borrowing owing to all
Non-Defaulting Lenders, and (ii) each prepayment of a Borrowing by Borrower
pursuant to Section 2.11 shall be distributed (x) to each Non-Defaulting Lender
pro rata based on the outstanding principal amount of such Borrowing owing to
all Non-Defaulting Lenders, until the principal amount of such Borrowing (other
than the Affected Loans) has been repaid in full and (y) to the extent of any
remaining amount of such prepayment relating to such Borrowing, to each Lender
which has amounts outstanding with respect to such Borrowing pro rata in
accordance with such Lender’s Applicable Percentage.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may upon notice to such Lender and
the Global Administrative Agent, require such Lender to assign and delegate,
without recourse or expense to, or warranty by, such Lender (in accordance with
and subject to the restrictions contained in Section 10.4), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee designated by Borrower which meets
the requirements of Section 10.4(b) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) Borrower shall have received the prior written consent of the Global
Administrative Agent (and if participations in Letters of Credit are being
assigned, the applicable Issuing Banks), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans (other than Competitive Loans)
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts), (iii) the assignee and assignor shall have entered
into an Assignment and Acceptance, and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.

 

44



--------------------------------------------------------------------------------

Section 2.20. Currency Conversion and Currency Indemnity.

(a) Payments in Agreed Currency. Borrower shall make payment relative to any
Obligation in the currency (the “Agreed Currency”) in which the Obligation was
effected. If any payment is received on account of any Obligation in any
currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any security or the liquidation of Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.

(b) Conversion of Agreed Currency into Judgment Currency. If, for the purpose of
obtaining or enforcing judgment in any court in any jurisdiction, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due in the Agreed Currency then the conversion shall be made on the basis
of the rate of exchange prevailing on the next Business Day following the date
such judgment is given and in any event Borrower shall be obligated to pay the
Agents and the Lenders any deficiency in accordance with Section 2.20(c). For
the foregoing purposes “rate of exchange” means the rate at which the relevant
Lender or Agent, as applicable, in accordance with its normal banking procedures
is able on the relevant date to purchase the Agreed Currency with the Judgment
Currency after deducting any premium and costs of exchange.

(c) Circumstances Giving Rise to Indemnity. If (i) any Lender or any Agent
receives any payment or payments on account of the liability of Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender or Agent, as applicable,
is able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of the Agreed Currency due in respect of such obligations immediately prior to
such judgment or order, then Borrower on demand shall, and Borrower hereby
agrees to, indemnify and save the Lenders and the Agents harmless from and
against any loss, cost or expense arising out of or in connection with such
deficiency.

(d) Indemnity Separate Obligation. The agreement of indemnity provided for in
Section 2.20(c) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lenders or Agents or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

45



--------------------------------------------------------------------------------

(a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12.

(b) The Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender as
a Lender affected thereby pursuant to Section 10.2(b).

(c) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation the Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lender’s
Applicable Percentage) but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ Commitments and (y) the
sum of each Non-Defaulting Lender’s Revolving Credit Exposure plus its
reallocated share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment;

(ii) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
this Section 2.21, then the fees payable to the Lenders pursuant to Section 2.12
shall be adjusted in accordance with such Non-Defaulting Lenders’ Applicable
Percentages; and

(iii) if any Defaulting Lender’s LC Exposure is not reallocated pursuant to
Section 2.21(c), then, without prejudice to any rights or remedies of any
Issuing Bank or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such LC Exposure is reallocated.

(d) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders, and participating interests in any such newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.5(d) (and Defaulting Lenders shall not
participate therein).

(e) Borrower may elect to replace any Defaulting Lender in accordance with the
provisions of Section 2.19(b). In the event that the Global Administrative
Agent, the Borrower and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Credit Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such

 

46



--------------------------------------------------------------------------------

date, if necessary as a result of a Loan funding pursuant to Section 2.5(h),
such Lender shall purchase at par such of the Loans of the other Lenders as the
Global Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.22. Additional Borrowers.

(a) A Person which is a Subsidiary which is a resident of, and domiciled in, the
United States may become an Additional Borrower with respect hereto, and shall
be bound by and entitled to the benefits and obligations of this Agreement as a
Borrower hereunder to the same extent as any other Additional Borrower, upon the
fulfillment of the following conditions:

(i) Resolutions and Officers’ Certificates. Such Person shall deliver all the
items identified in Section 4.1(a) with respect to such Person.

(ii) Certificate. An Authorized Officer of each Borrower shall have delivered to
the Global Administrative Agent a certificate stating that such Person is a
Subsidiary of Apache which is resident of, and domiciled in, the United States.

(iii) No Default. No Default or Event of Default shall have occurred and be
continuing.

(iv) Representations and Warranties. The representations and warranties in
Article III hereto are true and correct with respect to such Person, mutatis
mutandis, as of the date such Person executes the Additional Borrower
Counterpart described in Section 2.22(a)(v) below.

(v) Additional Borrower Counterpart. Such Person shall execute an Additional
Borrower Counterpart to this Agreement, substantially in the form of Exhibit I
(the “Additional Borrower Counterpart”) or such other agreement in form and
substance satisfactory to the Global Administrative Agent.

(vi) Opinions of Counsel. The Global Administrative Agent shall have received
legal opinions, dated as of the date such Person executes the Additional
Borrower Counterpart described above, addressed to the Agents and the Lenders,
having substantially the same coverage as those opinions attached hereto as
Exhibit A, including, without limitation, covering the Guaranty, and in form and
substance acceptable to the Global Administrative Agent, in its reasonable
discretion.

(vii) Approval. The Global Administrative Agent shall have approved the addition
of such Person as an Additional Borrower, such approval not to be unreasonably
withheld or delayed.

(viii) USA Patriot Act Requirements and other Identification Requirements. Such
Person shall provide information and documentation necessary to comply with
Section 326 of the USA Patriot Act, and such other evidence as is reasonably
requested by either the Global Administrative Agent, on behalf of itself or any
Lender, or by any Lender to comply with all necessary “know your customer” or
other similar checks under all applicable laws and regulations.

 

47



--------------------------------------------------------------------------------

(ix) Notice. The Global Administrative Agent and each Lender shall have received
prior written notice from an Authorized Officer of Apache of an Additional
Borrower becoming party to this Agreement at least five (5) Business Days prior
to the date selected for such Additional Borrower to become party to this
Agreement.

(x) Guaranty. The Global Administrative Agent shall have received an executed
Guaranty from Apache.

(b) Upon fulfillment of the conditions in this Section 2.22(a), the Global
Administrative Agent will promptly notify each Lender of the date that such
Person becomes an Additional Borrower hereunder.

(c) In the event that any Additional Borrower determines that it no longer
desires to be a Borrower under this Agreement and so long as no Event of Default
has occurred and is continuing, such Additional Borrower shall deliver to the
Global Administrative Agent an Additional Borrower Termination Notice,
substantially in the form of Exhibit J (the “Additional Borrower Termination
Notice”), executed by such Additional Borrower and Apache. Within five
(5) Business Days following receipt of the Global Administrative Agent’s consent
to the removal of such Additional Borrower, which consent shall not be
unreasonably withheld or delayed, such Additional Borrower shall pay to the
Global Administrative Agent for the account of each Lender and Issuing Bank, as
applicable, the full amount of any outstanding Loan made and cash collateralize
the stated amount of all Letters of Credit issued, as applicable, to such
Additional Borrower in accordance with the prepayment provisions of
Section 2.11. Upon receipt by the Global Administrative Agent of all amounts due
from such Additional Borrower, the Global Administrative Agent shall acknowledge
the removal of such Additional Borrower, and the termination of any obligations
of such Additional Borrower under this Agreement, by delivering its
countersignature to the applicable Additional Borrower Termination Notice,
following which delivery, such Additional Borrower shall cease to be a Borrower
under this Agreement.

Section 2.23. Increase in Commitments.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right to cause from time to time an increase in the Commitments of the
Lenders by up to $500,000,000 in the aggregate (a “Commitment Increase”) by
adding to this Agreement one or more additional financial institutions that are
not already Lenders hereunder and that are consented to by the Global
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) or by allowing one or more existing Lenders to increase their
respective Commitments (each a “CI Lender”); provided, however that (i) at the
time of the Commitment Increase, no Event of Default shall have occurred which
is continuing, (ii) no such Commitment Increase shall cause the total amount of
the Commitments to exceed $2,200,000,000, (iii) no Lender’s Commitment shall be
increased without such Lender’s prior written consent (which consent may be
given or withheld in such Lender’s sole and absolute discretion), (iv) if, on
the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs in connection with
the reallocation of such outstanding Loans, and (v) each CI Lender shall execute
a Notice of Commitment Increase and deliver such executed notice to the Global
Administrative Agent.

 

48



--------------------------------------------------------------------------------

(b) Any Commitment Increase must be requested by written notice from the
Borrower to the Global Administrative Agent (a “Notice of Commitment Increase”)
in the form of Exhibit K attached hereto. Once the Notice of Commitment Increase
is fully-executed, such notice and such Commitment Increase shall be effective
on the proposed effective date set forth in such notice (not less than five
(5) Business Days after receipt by the Global Administrative Agent) or on
another date agreed to by the Global Administrative Agent and the Borrower (such
date referred to as the “Commitment Increase Effective Date”).

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Global Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Global
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.11, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.

(d) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Global Administrative Agent
shall record in its records the CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire in
form satisfactory to the Global Administrative Agent that shall be executed and
delivered by each CI Lender to the Global Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule 2.1 hereof shall be amended
and restated to set forth all Lenders (including any CI Lenders) that will be
Lenders hereunder after giving effect to such Commitment Increase (which shall
be set forth in Annex I to the applicable Notice of Commitment Increase) and the
Global Administrative Agent shall distribute to each Lender (including each CI
Lender) a copy of such amended and restated Schedule 2.1, and (iii) each CI
Lender identified on the Notice of Commitment Increase for such Commitment
Increase shall be a “Lender” for all purposes under this Agreement.

ARTICLE III

Representations and Warranties

In order to induce the Lenders and the Agents to enter into this Agreement and
the Lenders to make Loans hereunder, Borrower represents and warrants unto the
Agents and each Lender as set forth in this Article III.

Section 3.1. Organization. Apache is a corporation, and each of its Subsidiaries
is a corporation or other legal entity, in either case duly incorporated or
otherwise properly organized, validly existing and in good standing under the
laws of its jurisdiction of

incorporation or organization and has all requisite authority, permits and
approvals, and is in good standing to conduct its business in each jurisdiction
in which its business is conducted where the failure to so qualify would have a
Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

Section 3.2. Authorization and Validity. The execution, delivery and performance
by Borrower of this Agreement and each other Loan Document executed or to be
executed by it, are within Borrower’s corporate, limited liability company,
partnership or other similar powers, as applicable, have been duly authorized by
all necessary corporate, limited liability company, partnership or other similar
action on behalf of it, and do not (a) contravene Borrower’s certificate of
incorporation or other organizational documents, as the case may be;
(b) contravene any material contractual restriction, law or governmental
regulation or court decree or order binding on or affecting Borrower or any
Subsidiary; or (c) result in, or require the creation or imposition of, any
Lien, not permitted by Section 7.1, on any of Borrower’s or any Subsidiary’s
properties. This Agreement constitutes, and each other Loan Document executed by
Borrower will, on the due execution and delivery thereof, constitute, the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms subject as to enforcement only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor rights generally and to general principles of equity.

Section 3.3. Government Approval and Regulation. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by Borrower of this Agreement or any other Loan Document. Neither
Borrower nor any of its Subsidiaries is an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

Section 3.4. Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under
Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which would result in the incurrence
by Borrower or any member of the Controlled Group of any liability, fine or
penalty in excess of $150,000,000. Neither Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

Section 3.5. Regulation U. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loans will be used for a purpose which violates, or would be inconsistent
with, Regulation U. Terms for which meanings are provided in Regulations U are
used in this Section with such meanings.

Section 3.6. Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.

 

50



--------------------------------------------------------------------------------

Section 3.7. Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto contains
an accurate list of all of the presently existing Subsidiaries, including,
without limitation, Restricted Subsidiaries of Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation or
organization and the percentage of their respective capital stock or, the
revenue share attributable to the general and limited partnership interests, as
the case may be, owned by Borrower or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries which are corporations
have been duly authorized and issued and are fully paid and non-assessable.

Section 3.8. No Default or Event of Default. As of the Global Effective Date, no
Default or Event of Default exits.

ARTICLE IV

Conditions

Section 4.1. Effectiveness. This Agreement shall become effective upon the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.1.

(a) Resolutions and Officers Certificates. The Global Administrative Agent shall
have received from Borrower a certificate, dated the Global Effective Date, of
the Secretary or Assistant Secretary of Borrower as to (i) resolutions of its
governing board, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it; (ii) the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
executed by it; and (iii) its certificate of incorporation and bylaws; upon
which certificates each Lender may conclusively rely until it shall have
received a further certificate of an authorized officer of Borrower canceling or
amending such prior certificate.

(b) Existing Facilities. The Global Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that either
(i) Borrower or its Subsidiaries have repaid in full and terminated the Existing
Credit Facilities concurrently with the effectiveness of the Combined Credit
Agreements or (ii) the Existing Credit Facilities have been terminated in full
prior to the effectiveness of the Combined Credit Agreements.

(c) Opinions of Counsel. The Global Administrative Agent shall have received
opinions, dated the Global Effective Date, addressed to the Global
Administrative Agent, the other Agents and all Lenders, from Thompson & Knight
LLP, counsel to Borrower, in substantially the form attached hereto as Exhibit
A.

(d) Closing Fees and Expenses. The Global Administrative Agent shall have
received for its own account, or for the account of each Lender and other Agent,
as the case may be, all fees, costs and expenses due and payable pursuant
hereto.

 

51



--------------------------------------------------------------------------------

(e) Financial Statements. The Global Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that the
audited consolidated financial statements of Borrower and its Subsidiaries for
fiscal year 2011 (the “2011 Financials”) fairly present Borrower’s financial
condition and results of operations and that prior to the Global Effective Date
no material adverse change in the condition or operations of Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2011 Financials has
occurred and is continuing.

(f) Environmental Warranties. In the ordinary course of its business, Borrower
conducts an ongoing review of the effect of existing Environmental Laws on the
business, operations and properties of Borrower and its Subsidiaries, in the
course of which it attempts to identify and evaluate associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Global Administrative
Agent shall have received a certificate, signed by an Authorized Officer of
Borrower, stating that after such review Borrower has reasonably concluded that
existing Environmental Laws are unlikely to have a Material Adverse Effect, or
that Borrower has established adequate reserves in respect of any required
clean-up or other remediation.

(g) Global Effectiveness Notice. The Global Administrative Agent shall have
received the Global Effectiveness Notice.

(h) Other Combined Credit Agreements. The Global Administrative Agent shall have
received copies of the executed (i) Australian Credit Agreement and the other
Australian Loan Documents and (ii) Canadian Credit Agreement and the other
Canadian Loan Documents.

(i) Litigation. The Global Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that no
litigation, arbitration, governmental proceeding, Tax claim, dispute or
administrative or other proceeding shall be pending or, to the knowledge of
Borrower, threatened against Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which purports to
affect the legality, validity or enforceability of this Agreement or any other
Loan Document.

(j) Other Documents. The Global Administrative Agent shall have received such
other instruments and documents as any of the Agents or their counsel may have
reasonably requested.

The Global Administrative Agent shall notify Borrower, the other Agents and the
Lenders of the Global Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time, on
June 30, 2012 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

52



--------------------------------------------------------------------------------

Section 4.2. All Loans. The obligation of each Lender to fund any Loan which
results in an increase in the aggregate outstanding principal amount of Loans
under this Agreement on the occasion of any Borrowing, and of the Issuing Banks
to issue, amend, renew or extend any Letter of Credit, shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 4.2.

(a) Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing or issuance, amendment, renewal or extension of any
Letter of Credit, the following statements shall be true and correct: (1) the
representations and warranties set forth in Article III shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and (2) no Default or Event of Default
shall have then occurred and be continuing.

(b) Borrowings. The Global Administrative Agent shall have received a Borrowing
Request for any Revolving Borrowing, or a Competitive Borrowing Request and a
Competitive Bid Accept/Reject Letter for any Competitive Borrowing.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated, all Obligations shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, and unless the
Required Lenders shall otherwise consent in writing, Borrower covenants and
agrees with the Lenders that:

Section 5.1. Financial Reporting and Notices. Apache will furnish, or will cause
to be furnished, to each Lender and the Global Administrative Agent copies of
the following financial statements, reports, notices and information:

(a) within 90 days after the end of each Fiscal Year of Apache, a copy of the
audited annual report for such fiscal year for Apache and its Subsidiaries,
including therein consolidated balance sheets of Apache and its Subsidiaries as
of the end of such fiscal year and consolidated statements of earnings and cash
flow of Apache and its Subsidiaries for such fiscal year, in each case certified
(without qualification) by independent public accountants of nationally
recognized standing selected by Apache;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Apache commencing with the fiscal quarter ending June 30,
2012, unaudited consolidated balance sheets of Apache and its Subsidiaries as of
the end of such fiscal quarter and consolidated statements of earnings and cash
flow of Apache and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, certified by an Authorized Officer of Apache;

(c) together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit B or any other form
approved by the Global Administrative Agent, executed by an Authorized Officer
of Apache;

 

53



--------------------------------------------------------------------------------

(d) within five (5) days after the occurrence of each Default, a statement of an
Authorized Officer of Apache setting forth details of such Default and the
action which Borrower has taken and proposes to take with respect thereto;

(e) promptly after the sending or filing thereof, copies of all material public
filings, reports and communications from Borrower, and all reports and
registration statements which Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;

(f) immediately upon becoming aware of the institution of any steps by Borrower
or any other Person to terminate any Pension Plan, or the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA, or the taking of any action with
respect to a Pension Plan which would reasonably be expected to result in the
requirement that Borrower furnish a bond or other security to the PBGC or such
Pension Plan, or the occurrence of any event with respect to any Pension Plan
which would reasonably be expected to result in the incurrence by Borrower of
any liability, fine or penalty in excess of $150,000,000, or any material
increase in the contingent liability of Borrower with respect to any
postretirement Welfare Plan benefit, notice thereof; and

(g) such other information respecting the financial condition or operations of
Borrower or any of its Subsidiaries as any Lender through the Global
Administrative Agent may from time to time reasonably request.

(h) Documents required to be delivered pursuant to this Section 5.1 may be
delivered electronically and shall be deemed to have been so delivered on the
date (i) on which Borrower posts such documents, or provides a link thereto, on
its website (located on the date hereof at www.apachecorp.com) or (ii) on which
such documents are posted on Borrower’s behalf on the website of the United
States Securities and Exchange Commission or on IntraLinks or another relevant
website, if any, to which each Lender and the Global Administrative Agent have
access (whether a commercial third-party website or whether sponsored by the
Global Administrative Agent); provided that, Borrower shall notify the Global
Administrative Agent of the posting of any such document and the Global
Administrative Agent shall in turn give the Lenders notice of such posting; and
provided further that, if requested by the Global Administrative Agent, the
Compliance Certificate to be delivered under Section 5.1(c) shall also be
delivered in a tangible, physical version or in .pdf format.

Section 5.2. Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 5.3. Maintenance of Properties. Borrower will, and will cause each of
its Subsidiaries to, maintain, preserve, protect and keep valid title to, or
valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,

 

54



--------------------------------------------------------------------------------

trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).

Section 5.4. Insurance. Borrower will, and will cause each of its Subsidiaries
to, maintain or cause to be maintained with responsible insurance companies
(subject to self-insured retentions) insurance with respect to its properties
and business against such casualties and contingencies and of such types and in
such amounts as is customary in the case of similar businesses.

Section 5.5. Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Global Administrative Agent and
the other Agents and each Lender through the Global Administrative Agent or any
of their respective authorized representatives, during normal business hours and
at reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the Global
Administrative Agent or such other Agent or Lender or, if a Default or Event of
Default has occurred and is continuing, at the expense of Borrower, photocopy
extracts from) any of its books or other records.

Section 5.6. Use of Proceeds. Borrower will, and will cause each Subsidiary to,
use the proceeds of the Loans and the Letters of Credit for Borrower’s and its
Subsidiaries’ general corporate purposes.

ARTICLE VI

Financial Covenant

Until the Commitments have expired or been terminated, all Obligations shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, and unless the
Required Lenders shall otherwise consent in writing, Borrower covenants and
agrees with the Lenders that:

Section 6.1. Ratio of Total Debt to Capital. Apache will not permit its ratio
(expressed as a percentage) of (i) the consolidated Debt of Apache and its
Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending June 30, 2012.

ARTICLE VII

Negative Covenants

Until the Commitments have expired or terminated, all Obligations shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, and unless the Required Lenders
shall otherwise consent in writing, Borrower covenants and agrees with the
Lenders that:

Section 7.1. Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
Property of Borrower or any of its Subsidiaries to secure Indebtedness of
Borrower or any other Person except:

 

55



--------------------------------------------------------------------------------

(i) Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;

(ii) purchase money Liens so long as such Liens only encumber property or assets
acquired with the proceeds of the purchase money indebtedness incurred in
connection with such Lien;

(iii) Liens granted by an Unrestricted Subsidiary on its assets to secure
Indebtedness incurred by such Unrestricted Subsidiary;

(iv) Liens on assets of a Restricted Subsidiary securing Indebtedness of a
Restricted Subsidiary owing to Borrower or to another Restricted Subsidiary or
Liens on assets of an Unrestricted Subsidiary securing Indebtedness of an
Unrestricted Subsidiary owing to Borrower, to a Restricted Subsidiary or to
another Unrestricted Subsidiary;

(v) Liens existing on the Global Effective Date set forth on Schedule 7.1;

(vi) Liens arising under operating agreements;

(vii) Liens reserved in oil, gas and/or mineral leases for bonus rental payments
and for compliance with the terms of such leases;

(viii) Liens pursuant to partnership agreements, oil, gas and/or mineral leases,
farm-out agreements, division orders, contracts for the sale, delivery,
purchase, exchange, or processing of oil, gas and/or other hydrocarbons,
unitization and pooling declarations and agreements, operating agreements,
development agreements, area of mutual interest agreements, forward sales of
oil, natural gas and natural gas liquids, and other agreements which are
customary in the oil, gas and other mineral exploration, development and
production business and in the business of processing of gas and gas condensate
production for the extraction of products therefrom;

(ix) Liens on the stock or other ownership interests of or in any Unrestricted
Subsidiary;

(x) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable or that are being contested
as set forth in Section 3.6;

(xi) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

56



--------------------------------------------------------------------------------

(xii) Liens imposed by mandatory provisions of law such as for mechanics’,
materialmen’s, warehousemen’s, carriers’, or other like Liens, securing
obligations incurred in the ordinary course of business that are not yet due and
payable;

(xiii) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amount of
Indebtedness secured immediately prior to such renewal or extension; and

(xiv) in addition to Liens permitted by clauses (i) through (xiii) above, Liens
on property or assets of the Borrower and its Subsidiaries if the aggregate
Indebtedness of all such Persons secured thereby does not exceed five percent
(5%) of Borrower’s Consolidated Assets; provided that nothing in this definition
shall in and of itself constitute or be deemed to constitute an agreement or
acknowledgment by the Global Administrative Agent or any Lender that the
Indebtedness subject to or secured by any such Lien ranks (apart from the effect
of any Lien included in or inherent in any such Liens) in priority to the
Obligations.

Section 7.2. Mergers. Apache will not liquidate or dissolve, consolidate with,
or merge into or with, any other Person unless (a) Apache is the survivor of
such merger or consolidation, and (b) no Default or Event of Default has
occurred and is continuing or would occur after giving effect thereto.

Section 7.3. Asset Dispositions. Apache will not, and will not permit any
Additional Borrower or the Canadian Borrower to, sell, transfer, lease,
contribute or otherwise convey, or grant options, warrants or other rights with
respect to all or substantially all of their respective assets. Notwithstanding
the foregoing, nothing herein shall prohibit any transfer of any assets from any
Borrower to any Subsidiary of such Borrower, from any Subsidiary of a Borrower
to such Borrower or from a Subsidiary of a Borrower to another Subsidiary of
such Borrower.

Section 7.4. Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract or group of arrangements or contracts, as the case may
be, are conducted on an arms-length basis; provided, however, that this Section
shall not apply to Apache Offshore Investment Partnership, a Delaware general
partnership, Apache Offshore Petroleum Limited Partnership, a Delaware limited
partnership, Main Pass 151 Pipeline Company, a Texas general partnership, and
Apache 681/682 Joint Venture, a Texas joint venture.

Section 7.5. Restrictive Agreements. Borrower will not, and will not permit any
of its Subsidiaries to, enter into any agreement (excluding this Agreement, or
any other Loan Document) limiting the ability of Borrower to amend or otherwise
modify this Agreement or any other Loan Document. Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any agreement which
restricts or prohibits the ability of any Restricted Subsidiary to make any
payments, directly or indirectly, to Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Restricted Subsidiary to make any payment, directly or indirectly, to Borrower.

 

57



--------------------------------------------------------------------------------

Section 7.6. Guaranties. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Borrower and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $150,000,000.

ARTICLE VIII

Events of Default

Section 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

(a) Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan or any reimbursement obligation
in respect of any LC Disbursement, or Borrower shall default (and such default
shall continue unremedied for a period of five (5) Business Days) in the payment
when due of any interest, fee or of any other obligation hereunder.

(b) Breach of Warranty. Any representation or warranty of Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of Borrower to the Global
Administrative Agent, any other Agent or any Lender for the purposes of or in
connection with this Agreement or any such other Loan Document is or shall be
false or misleading when made in any material respect.

(c) Non-Performance of Covenants and Obligations. Borrower shall default in the
due performance and observance of any of its obligations under Section 7.2 or
under Article VI.

(d) Non-Performance of Other Covenants and Obligations. Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to Borrower by the
Global Administrative Agent or the Required Lenders.

(e) Default on Other Indebtedness. A default shall occur in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any direct payment obligation of Borrower or any of its Restricted
Subsidiaries in any amount in excess of $150,000,000.

(f) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan: (a) the termination of a Pension Plan if, as a result of such
termination, Borrower or any member of its Controlled Group could be required to
make a contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $150,000,000; or
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a lien under Section 302(f) of ERISA with respect to a liability or
obligation in excess of $150,000,000.

 

58



--------------------------------------------------------------------------------

(g) Bankruptcy and Insolvency. Borrower or any of its Restricted Subsidiaries
shall (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to generally pay, debts as they become due; (b) apply
for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for Borrower, or any of its Restricted
Subsidiaries, or any substantial part of the property of any thereof, or make a
general assignment for the benefit of creditors; (c) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, receiver, sequestrator or other custodian for Borrower, or any of
its Restricted Subsidiaries, or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 60 days, provided that Borrower and each Restricted
Subsidiary hereby expressly authorizes the Global Administrative Agent, each
other Agent and each Lender to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents; (d) permit or suffer to exist the commencement
of any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of Borrower or any of its Restricted
Subsidiaries, and, if any such case or proceeding is not commenced by Borrower
or such Restricted Subsidiary, such case or proceeding shall be consented to or
acquiesced in by Borrower or such Restricted Subsidiary or shall result in the
entry of an order for relief or shall remain for 60 days undismissed, provided
that Borrower and each Restricted Subsidiary hereby expressly authorizes the
Global Administrative Agent and each Lender to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or (e) take any corporate or
partnership action authorizing, or in furtherance of, any of the foregoing.

(h) Judgments. Any judgment or order for the payment of money in an amount of
$150,000,000 or more in excess of valid and collectible insurance in respect
thereof or in excess of an indemnity with respect thereto reasonably acceptable
to the Required Lenders shall be rendered against Borrower or any of its
Restricted Subsidiaries and either (a) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (b) such judgment
shall have become final and non-appealable and shall have remained outstanding
for a period of 60 consecutive days.

(i) Change in Control. Any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act) of 33 1/3% or more of the
outstanding shares of common stock of Borrower.

(j) Event of Default under other Combined Loan Documents. Any “Event of Default”
as defined in the Australian Loan Documents or the Canadian Loan Documents shall
occur; provided that the occurrence of a “Default” as defined in the Australian
Loan Documents or the Canadian Loan Documents shall constitute a Default under
this Agreement; provided further that if such “Default” is cured or waived under
the Australian Loan Documents or the Canadian Loan Documents, as applicable,
then such “Default” shall no longer constitute a Default under this Agreement.

 

59



--------------------------------------------------------------------------------

Section 8.2. Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand. Without limiting
the foregoing, the Global Administrative Agent and the Lenders shall be entitled
to exercise any and all other remedies available to them under the Loan
Documents and applicable law.

Section 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.2) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Global Administrative
Agent, upon the direction of the Required Lenders, shall by notice to Borrower
declare all of the outstanding principal amount of the Loans and all other
obligations hereunder to be due and payable and the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and the Commitments
shall terminate. Without limiting the foregoing, the Global Administrative Agent
and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

ARTICLE IX

Agents

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
JPMorgan as Global Administrative Agent, Bank of America, N.A. and Citibank, N.A
as Global Syndication Agents, and The Royal Bank of Scotland plc and Royal Bank
of Canada as Global Documentation Agents, and authorizes each such Agent to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (the use of the term “agent”
herein and in the other Loan Documents with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties),
(b) each Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2), and
(c) except as expressly set forth

 

60



--------------------------------------------------------------------------------

herein, each Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. Each Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. Each Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Borrower or a Lender, and such Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. None of the Persons identified on the facing page of this Agreement as
the “Joint Lead Arrangers and Joint Bookrunners” (the “Arrangers”), the
Documentation Agents or the Syndication Agents shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Combined Loan Document other than, except in the case of the Arrangers, those
applicable to all Lenders as such.

The Global Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Global Administrative Agent and the other Agents also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The Global
Administrative Agent and the other Agents may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Global Administrative
Agent as provided in this paragraph, the Global Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Banks and Borrower. Upon any
such resignation, Borrower shall have the right, in consultation with the
Combined Required Lenders, to appoint one of the Lenders as a successor. If no
successor shall have been so appointed by Borrower and shall have accepted such
appointment within 30 days after the retiring Global Administrative Agent

 

61



--------------------------------------------------------------------------------

gives notice of its resignation, then the retiring Global Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor Global
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Global Administrative Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Global Administrative Agent, and the retiring Global
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by Borrower to a successor Global Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the Global Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Global Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Global Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

ARTICLE X

Miscellaneous

Section 10.1. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to Borrower or any Additional Borrower, to:

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Attention: Matthew W. Dundrea

Senior Vice President–Treasury and Administration

Telephone: (713) 296-6640

Facsimile: (713) 296-6458

with a copy to:

Assistant Treasurer

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

 

62



--------------------------------------------------------------------------------

Telephone: (713) 296-6642

Facsimile: (713) 296-6477

and with copy to:

Executive Vice President and General Counsel

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone: (713) 296-6204

Facsimile: (713) 296-6458

(b) if to the Global Administrative Agent, to:

JPMorgan Chase Bank, N.A.

Loan & Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Bejaye E. Ilegbodu

Telephone: (713) 750-4147

Facsimile: (713) 427-6307

with a copy to:

JPMorgan Chase Bank, N.A.

707 Travis Street, 12th Floor North

Houston, Texas 77002

Attention: Debra Hrelja

Telephone: (713) 216-4039

Facsimile: (713) 216-8870

(c) if to JPMorgan as an Issuing Bank, to:

JPMorgan Chase Bank, N.A.

Loan & Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Bejaye E. Ilegbodu

Telephone: (713) 750-4147

Facsimile: (713) 427-6307

with a copy to:

JPMorgan Chase Bank, N.A.

707 Travis Street, 12th Floor North

Houston, Texas 77002

Attention: Debra Hrelja

 

63



--------------------------------------------------------------------------------

Telephone: (713) 216-4039

Facsimile: (713) 216-8870

(d) if to any other Issuing Bank, to it at its address (or telecopy number)
provided to the Global Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire; and

(e) if to any other Lender, to it at its address (or telecopy number) provided
to the Global Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.

Notices and other communications between the Global Administrative Agent, the
Issuing Banks and the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Global
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Global Administrative
Agent and the applicable Lender or Issuing Bank. The Global Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall (i) if received by the recipient on or before 5:00 p.m.,
New York City time, be deemed to have been given on the date of receipt or
(ii) if received by the recipient after 5:00 p.m., New York City time, be deemed
to have been given on the day following the date of receipt.

Section 10.2. Waivers; Amendments.

(a) No failure or delay by the Global Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Global Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by Borrower therefrom shall in any event be effective except in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Global Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of such Default at the time.

(b) Any of the Combined Loan Documents or any provision thereof may be waived,
amended or modified pursuant to an agreement or agreements in writing entered
into by Borrower and the Combined Required Lenders or by Borrower and the Global
Administrative Agent with the consent of the Combined Required Lenders; provided
that the same waiver, amendment or modification is requested by Borrower in
connection with each of the Combined

 

64



--------------------------------------------------------------------------------

Credit Agreements; and provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of (i) the Lenders described in
the first proviso of Section 10.2(c) or any Issuing Bank without the prior
written consent of each Lender or Issuing Bank affected thereby and (ii) the
Global Administrative Agent without the prior written consent of the Global
Administrative Agent.

(c) Except as provided for in Section 10.2(b) above, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or by Borrower and the Global
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender or the
Commitments without the written consent of such Lender or each Lender,
respectively, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or Section 2.18(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release any Guaranty, without the written
consent of each Lender, or (vi) change any of the provisions of this Section or
the definition of “Required Lenders”, “Combined Required Lenders” or any other
provision hereof or thereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or thereunder or make
any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Global
Administrative Agent or the Issuing Banks hereunder or thereunder without the
prior written consent of the Global Administrative Agent or the applicable
Issuing Banks, as the case may be; provided further that in the event that any
Additional Borrower elects to terminate its status as an Additional Borrower
under this Agreement and delivers a properly executed Borrower Termination
Notice pursuant to Section 2.22(c), such termination and release of such
Additional Borrower from its Obligations under this Agreement shall require only
the consent of the Global Administrative Agent.

Section 10.3. Expenses; Indemnity; Damage Waiver.

(a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Arrangers and the Agents, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Agents or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Agents, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, Letters of Credit or this Agreement.

 

65



--------------------------------------------------------------------------------

(b) Borrower shall indemnify the Agents, the Arrangers, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE
OF THE INDEMNITEE, against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the actual or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether brought by a third party or by the Borrower and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) resulted from the gross negligence
or willful misconduct of such Indemnitee or (ii) arise in connection with any
issue in litigation commenced by Borrower or any of its Subsidiaries against any
Indemnitee for which a final judgment is entered in favor of Borrower or any of
its Subsidiaries against such Indemnitee.

(c) To the extent that Borrower fails to pay any amount required to be paid by
it to the Global Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Global
Administrative Agent or any Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Global Administrative Agent or any Issuing Bank, in its capacity as
such.

(d) To the extent permitted by applicable law, (i) Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and (ii) Agents and Lenders
shall not assert, and hereby waive, any claim against Borrower, in each case on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby (including, without limitation, any Loan Document), the
Transactions or any Loan or the use of the proceeds thereof, except for any such
claim arising from the gross negligence or willful misconduct of such Indemnitee
or the Borrower, as applicable; provided that, notwithstanding the foregoing,
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations with respect to claims asserted by Persons (other than the Agents
and the Lenders) to the extent set forth in this Section 10.3.

 

66



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Global
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) Apache must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) the Global Administrative Agent and the
applicable Issuing Banks must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (iii) except in
the case of an assignment to a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Global Administrative Agent) shall be in increments of $1,000,000 and not less
than $10,000,000 unless each of Borrower and the Global Administrative Agent
otherwise consent, (iv) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iv) shall not apply to rights in
respect of outstanding Competitive Loans, (v) the parties to each assignment
shall execute and deliver to the Global Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the Global
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of Apache otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall

 

67



--------------------------------------------------------------------------------

cease to be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17, Section 2.18, Section 2.20 and
Section 10.3). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

(c) The Global Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Global Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by Borrower, any Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Global Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register and will
provide prompt written notice to Borrower of the effectiveness of such
Assignment. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of Borrower or the Global Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, the Global Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(iv) if such Participant is not a Lender or an Affiliate of a Lender, such
Lender shall have given notice to Borrower of the name of the Participant and
the amount of such participation. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (ii) and (iii) of the first proviso to Section 10.2(c) that
affects such Participant. Subject to paragraph (f) of this Section, Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.15,
Section 2.16 and Section 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

68



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15, Section 2.16 and Section 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless Borrower shall expressly agree otherwise in writing. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.17(e) as though it were a Lender.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Anything herein to the contrary notwithstanding, no assignments or
participations shall be made to any Borrower or any of their respective
Affiliates or Subsidiaries, or to any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

Section 10.5. Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Global
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of

 

69



--------------------------------------------------------------------------------

Section 2.15, Section 2.16, Section 2.17, Section 2.18, Section 2.20 and
Section 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.6. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Global
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Global Administrative Agent and when the Global
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 10.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.8. Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Obligations of Borrower shall have been accelerated, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of each Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.9. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK

 

70



--------------------------------------------------------------------------------

COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 10.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.11. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or

 

71



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to any rating agency to the
extent required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrowers received by it from any
Agent, any Issuing Bank or any Lender, (h) with the consent of Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by any Person or (ii) becomes available to
any Agent, any Issuing Bank or any Lender on a non-confidential basis from a
source other than Borrower or any Person obligated to maintain the
confidentiality of such Information. Prior to disclosing any Information under
clause (c) above, the Agent, the Issuing Bank or Lender required or asked to
make such disclosure shall make a good faith effort to give Borrower prior
notice of such proposed disclosure to permit Borrower to attempt to obtain a
protective order or other appropriate injunctive relief. For the purposes of
this Section, “Information” means all information received from Borrower
relating to Borrower or its business, other than any publicly available
information and such information that is available to any Agent, any Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.12. Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.13 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:

(i) the provisions of this Section shall govern and control;

(ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);

 

72



--------------------------------------------------------------------------------

(iii) all sums paid, or agreed to be paid, to such Lender or Agent for the use,
forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

(iv) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Loan Document, together with any other
fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest equals the
amount of interest which would have accrued to such Lender or Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section), as applicable, had at all times been
in effect, plus the amount of fees which would have been received but for the
effect of this Section; and

(v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.

Section 10.13. Joint and Several Obligations. Each Borrower has determined that
it is in its best interest and in pursuance of its legitimate business purposes
to induce the Lenders to extend credit to the Borrowers pursuant to this
Agreement. Each Borrower acknowledges and represents that the availability of
the Commitments to each of the Borrowers benefits each Borrower individually and
that the Loans made will be for and inure to the benefit of each of the
Borrowers individually and as a group. Accordingly, Apache shall be jointly and
severally liable (as a principal and not as a surety, guarantor or other
accommodation party) for each and every representation, warranty, covenant and
obligation to be performed by the Borrowers under this Agreement and the other
Loan Documents, and Apache acknowledges that in extending the credit provided
herein the Agents and the Lenders are relying upon the fact that the Obligations
of each Borrower hereunder are the joint and several obligations of Apache.
Notwithstanding any other provision of this Agreement to the contrary, each
Borrower, other than Apache, shall be severally, and not jointly, liable for all
Obligations incurred by such Borrower under this

 

73



--------------------------------------------------------------------------------

Agreement. The invalidity, unenforceability or illegality of this Agreement or
any other Loan Document as to one Borrower or the release by the Agents or the
Lenders of a Borrower hereunder or thereunder shall not affect the Obligations
of the other Borrowers under this Agreement or the other Loan Documents, all of
which shall otherwise remain valid and legally binding obligations of the other
Borrowers.

Section 10.14. USA PATRIOT Act Notice. Each Lender that is subject to the USA
Patriot Act and the Global Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that, pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender or the Global
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA Patriot Act.

Section 10.15. NO FIDUCIARY DUTY. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower and/or its
Affiliates. Each Borrower agrees that nothing in the Loan Documents will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary duty
between any Lender, on the one hand, and such Borrower or its Affiliates, on the
other. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies thereunder) are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Borrower, on the other, and (ii) in connection
with the transactions contemplated by the Loan Documents, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) (irrespective of whether any Lender
has advised, is currently advising or will advise any Borrower or its Affiliates
on other matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Agent and Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower or
its Affiliates. Each Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents.

Section 10.16. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

APACHE CORPORATION By:   /s/ Matthew W. Dundrea Name:   Matthew W. Dundrea
Title:   Senior Vice President–Treasury and Administration

 

S-1

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Global Administrative Agent and as Lender By:  
/s/ Debra Hrelja Name:   Debra Hrelja Title:   Vice President

 

S-2

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Global
Syndication Agent and as Lender By:   /s/ Joseph Scott Name:   Joseph Scott
Title:   Director

 

S-3

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Global Syndication Agent
and as Lender By:   /s/ John Miller Name:   John Miller Title:   Vice President

 

S-4

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Global Documentation Agent and as Lender
By:   /s/ Sanjay Remond Name:   Sanjay Remond Title:   Director

 

S-5

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Global Documentation Agent and as Lender By:   /s/
Don J. McKinnerney Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S-6

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:   /s/ Angela B. Arnold Name:   Angela B. Arnold
Title:   Managing Director By:   /s/ Melissa Balley Name:   Melissa Balley
Title:   Vice President

 

S-7

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Lender By:   /s/ Sharada Manne
Name:   Sharada Manne Title:   Managing Director By:   /s/ David Gurghigian
Name:   David Gurghigian Title:   Managing Director

 

S-8

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:   /s/ Mark Walton Name:   Mark Walton
Title:   Authorized Signatory

 

S-9

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Leanne S. Phillips
Name:   Leanne S. Phillips Title:   Director

 

S-10

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender By:   /s/ Mercedes Ahumada Name:   Mercedes Ahumada
Title:   Vice President

 

S-11

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Lender By:   /s/ Andrew Oram Name:   Andrew Oram Title:   Managing
Director

 

S-12

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK
BRANCH, as Lender By:   /s/ Ming K. Chu Name:   Ming K. Chu Title:   Vice
President By:   /s/ Virginia Cosenza Name:   Virginia Cosenza Title:   Vice
President

 

S-13

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as
Lender By:   /s/ Leon Mo Name:   Leon Mo Title:   Authorized Signatory

 

S-14

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:   /s/ Irja R. Otsa Name:   Irja R. Otsa
Title:   Associate Director By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:
  Associate Director

 

S-15

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Lender By:   /s/ James V. Ducote Name:   James V. Ducote
Title:   Director

 

S-16

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/ Matthew Lewis Name:   Matthew Lewis Title:
  Vice President

 

S-17

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Lender By:   /s/ Anson Williams Name:   Anson Williams
Title:   Director

 

S-18

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as Lender By:   /s/ Brendan Herley Name:   Brendan
Herley Title:  

Director

Capital Markets

By:   /s/ Robert K. Reddington Name:   Robert K. Reddington Title:  

Credit Documentation Manager

Credit Documentation Unit WB Legal-Americas

 

S-19

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:   /s/ Michael King Name:   Michael King
Title:   Authorized Signatory

 

S-20

SIGNATURE PAGE TO U.S. CREDIT AGREEMENT